         Case 3:16-cv-02111-JR         Document 28      Filed 01/25/21     Page 1 of 1




Merrill Schneider, OSB #77336
merrillschneider@schneiderlaw.com
Of Counsel
Kerr Robichaux & Carroll
PO Box 14490
Portland, Oregon 97293
Phone: 503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff


                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON


  MONICA HICKS-MCSWAIN,                                                        3:16-cv-02111-JR
         Plaintiff,
                                                                    ORDER FOR ATTORNEY
          v.                                                   FEES UNDER 42 U.S.C. § 406(b)

  COMMISSIONER OF SOCIAL SECURITY,
        Defendant.




       The court finds and orders an attorney fee of $28,400 pursuant to 42 U.S.C. § 406(b). Such

funds shall be paid to Kerr Robichaux & Carroll, PO Box 14490, Portland, OR 97293. The attorney

fee of $2,777.59 allowed pursuant to the Equal Access to Justice Act will be refunded to Plaintiff

upon counsel’s receipt of the allowed 406(b) fee awarded.



       Dated this 25th day of January, 2021.




                                                     /s/ Jolie A. Russo
                                                    ________________________________
                                                    Jolie A. Russo
                                                    United States Magistrate Judge
